Case 3:18-cv-00299 Document 25 Filed 10/05/18 Page 1 of 2 PagelD #: 103

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Kimberly & Delmer Call
Plaintiff,

VS. Case No. 3:18-cv-00299

Webbank
Defendant.

ORDER OF DISMISSAL

Kimberly & Delmer Call (“Plaintiffs”) and Webbank, by their counsel, announce to the
Court that all matters in controversy between Plaintiff and Defendant. have been fully
compromised, agreed, and settled. The parties jointly move the Court to dismiss all claims
against Webbank WITH PREJUDICE.

It appearing proper to do so, it is hereby ORDERED that all the claims by Plaintiff
against Defendant, be and are, DISMISSED, with prejudice, as fully compromised, agreed, and
settled. Furthermore, it is ORDERED that each party shall bear its own attorney fees and costs.

The Circuit Clerk is hereby DIRECTED to send certified copies of this Order to all

counsel of record.

Entered this Sw of O cf , 2018.

),

YMLE

The Honorable Robert C. Chaémbers_Iudge _

  

 

PREPARED BY:

/s/Benjamin M. Sheridan
Benjamin M. Sheridan (WV Bar No. 11296)
Case 3:18-cv-00299 Document 25 Filed 10/05/18 Page 2 of 2 PagelD #: 104

KLEIN & SHERIDAN, LC
3566 Teays Valley Road
Hurricane, WV 25526
Phone: (304) 562-7111
Fax: (304) 562-7115

AGREED TO BY:

/s/M. David Griffith, Jr.

Bryant J. Spann (WV Bar No. 8628)

M. David Griffith, Jr. (WV Bar No. 7720)
Joseph K. Merical (WV Bar No. 11646)
THOMAS COMBS & SPANN, PLLC

P. O. Box 3824

Charleston, WV 25338-3824

Phone: (304) 414-1800

Fax: (304) 414-1801

dgriffith@tcspllc.com
Counsel for Defendant
